DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-16, in the reply filed on 4/29/2022, and Species A, claim 15, in the reply filed 10/10/2022, is acknowledged.

Claims 1-7, 9-14, 16, 20-21, 24, 42-43 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the replies filed 4/29/2022 and 10/10/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/415539, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It is respectfully submitted that “adhesive” is not used in the prior-filed application, nor are many of the other limitations of elected-claim 15.  Thus, the presently claimed invention is not entitled to the earlier-filed application date of 11/1/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the claim should be amended to specifically, and unambiguously, recite on what surfaces (surface of the pads and/or the envelopes, interior or exterior surfaces)) the adhesive are disposed (see Eichler cited below).

Regarding claim 15, it is unclear from the claim limitations, and in light of the specification (see figure 8, for example), what the Applicant is claiming as the invention as the claim language requires that the recited adhesives on are the surface of a liquid, which said liquid appears to form the envelope (as opposed to liquid, or gel, contained WITHIN the envelope).

Regarding claim 15, it is unclear from the claim language what is intended by the surfaces “separating” given that it is unclear what the structure of the pad was prior to ingress of the air.  That is, it is unclear how an envelope with liquid interior within it (assuming that it is the interior) would have interior surfaces “connected” (for later separation) if liquid is present interior to the envelope.  Similarly, if it is the exterior surfaces of said envelope/pad that “separate”, it is unclear (see figures 8-9 presently disclosed) how they were originally in contact given that said exterior surfaces would be on opposite sides of the envelope, or to what other surfaces the envelope surface(s) are attached from which they later separate following ingress of air.

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

US 2013/0245483 A1 to Eichler teaches a double-walled, inflatable, adhesive patch (300) (i.e., an adhesive contact pad) comprising a first layer (310) and a second layer (320) attached along a periphery and forming a hollow space (315) between said layers (i.e. an envelope), wherein a flexible tubing (330) in fluid communication with space (315) inflates the patch via feeding air through said tubing into said space (315) (i.e., a removable portion allowing air into envelope) towards closing nasal airways (para 0083-0084, 0094, 0133-0135; figures 14-15).  
Eichler also teaches that the upper layer (310) and the lower layer (320) are sealed via glue (para 0134), which provides glue (i.e. an adhesive) on BOTH surfaces of the patch (300), although the surfaces are interior to the patch.  It is noted (see rejection under 35 U.S.C. 112(b) above) that the recited “both surfaces” are not further limited as comprising the interior or exterior of the claimed pad.

While not positively recited in the presently claimed invention to which surfaces the presently recited adhesives are disposed (see rejection under 35 U.S.C. 112(b) above), were the claimed adhesives recited as being on the outer surfaces of the envelope, Eichler would be silent to the surface of patch (300) comprised of upper layer (310) being adhesive.  It is noted that the disclosed invention only appears to definitively teach that the adhesive is on lower layer (320), which is the surface secured to the baby’s face in figure 15.
Eichler is also silent to space(s) (315) comprising a thin layer of liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/3/2022